DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 6, 8-9, 12, 14-15 and 18 are canceled; claims 1, 3-5, 7, 9-11, 13, 15-17 and 19-23 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive as the independent claims have been amended that exclude some of the limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 10-11, 13, 16-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman et al., US 2012/0173901 in view of Kwon et al., US 2016/0105540. 
Claim 1, Soliman discloses a function controlling method, applied to a terminal provided with a first working mode and a second working mode, the method comprising: 
determining a currently running function of the terminal (fig 3, [0054] client terminal 102 may be in communication with a proxy device 106 (e.g., access node, femtocell, etc.) over one or more wireless channels), and determining a working mode of the currently running function (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)); 
controlling the function to run in a first running mode in a case that a current working mode is the first working mode (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)); and 
controlling the function to run in a second running mode in a case that the current working mode is the second working mode ([0056] The primary communication circuit 108 may then change operating modes to a connected mode 310); 
wherein the first running mode (fig 3, [0056] a lowered power mode 308 (e.g., idle mode)) is different from the second running mode (fig 3, [0056] a connected mode 310), and the functions running in different working modes are isolated from each other (fig 3, [0056] a lowered power mode 308 (e.g., idle mode), a connected mode 310), 
the controlling the function to run in a first running mode (fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)) comprises: 
but is silent on, 
wherein the function comprises a short message storing function; 
 storing a short message in a first short message database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database.
However, Kwon discloses wherein the function comprises a short message storing function (fig 19, [0232] the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like));  
 storing a short message in a first short message database associated with the first working mode ([0232] the mode of the first device management attributes 1912, 1922, and 1932 may be an office mode, [0233] The electronic device may store the information (e.g., download data, a call log, an SMS message, an image, favorite URL, or the like) generated in the electronic device in at least one of the non-secure or secure areas 1918, 1928, or 1938 based on the mode (e.g., an office mode or a home mode)); 
the controlling the function to run in a second running mode ([0232] the mode of the second device management attributes 1914, 1924, and 1934 may be a home mode) comprises: 
storing a short message in a second short message database associated with the second working mode ([0233] The electronic device may store the information (e.g., download data, a call log, an SMS message, an image, favorite URL, or the like) generated in the electronic device in at least one of the non-secure or secure areas 1918, 1928, or 1938 based on the mode (e.g., an office mode or a home mode)); and 
the first short message database is different from the second short message database ([0235] An SMS message, an image, a favorite URL, or the like generated while the first provider profile is in an enabled state may be stored in the data storage area 1926. Furthermore, download data and call log data may be stored in the secure area 1928).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman invention with Kwon invention to include the claimed limitation(s) so as to allow the system to include separate storage areas in the device in order to store data according to different mode of the device. 
Claim 4, Soliman as modified discloses the function controlling method according to claim 1, wherein the function further comprises a call log storing function (Kwon fig 19, [0232] the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)); 
the controlling the function to run in a first running mode (Kwon [0232] the mode of the first device management attributes 1912, 1922, and 1932 may be an office mode) comprises: 
storing a call log in a first call log database associated with the first working mode (Kwon [0232] the mode of the first device management attributes 1912, 1922, and 1932 may be an office mode, [0233] The electronic device may store the information (e.g., download data, a call log, an SMS message, an image, favorite URL, or the like) generated in the electronic device in at least one of the non-secure or secure areas 1918, 1928, or 1938 based on the mode (e.g., an office mode or a home mode)); 
the controlling the function to run in a second running mode (Kwon [0232] the mode of the second device management attributes 1914, 1924, and 1934 may be a home mode) comprises: 
storing a call log in a second call log database associated with the second working mode (Kwon [0233] The electronic device may store the information (e.g., download data, a call log, an SMS message, an image, favorite URL, or the like) generated in the electronic device in at least one of the non-secure or secure areas 1918, 1928, or 1938 based on the mode (e.g., an office mode or a home mode));; and 
the first call log database is different from the second call log database (Kwon [0235] An SMS message, an image, a favorite URL, or the like generated while the first provider profile is in an enabled state may be stored in the data storage area 1926. Furthermore, download data and call log data may be stored in the secure area 1928). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman invention with Kwon invention to include the claimed limitation(s) so as to allow the system to include separate storage areas in the device in order to store data according to different mode of the device. 
Claim 5, Soliman as modified discloses the function controlling method 3according to claim 1, wherein the function further comprises function switch setting; 
the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode (Soliman [0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321); and 
the controlling the function to run in a second running mode comprises: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode (Soliman fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310).  
Claim 7, see claim 1 for the rejection, Soliman discloses (fig 7, client terminal) a function controlling device, applied to a terminal provided with a first working mode and a second working mode, the device comprising: 
memory (fig 7, storage device [0106] containing or carrying instruction(s)) storing processor-executable instructions; 
a processor (fig 7, processing circuitry) configured to: 
determine a currently running function of the terminal, and to determine a working mode of the currently running function; and 
control the function to run in a first running mode in a case that a current working mode is the first working mode, and to control the function to run in a second running mode in a case that the current working mode is the second working mode; 
wherein the first running mode is different from the second running mode, and the functions running in different working modes are isolated from each other, wherein the function comprises a short message storing function; 
the processor is further configured to control the function to run in the first running mode by adopting: 
storing a short message in a first short message database associated with the first working mode; 
the processor is further configured to control the function to run in the second running mode by adopting: 
storing a short message in a second short message database associated with the second working mode; and 
the first short message database is different from the second short message database.  
Claim 10, see claim 4 for the rejection, Soliman as modified discloses the function controlling device according to claim 7, wherein the function further comprises a call log storing function; 
the processor is further configured to control the function to run in the first running mode by adopting: 
storing a call log in a first call log database associated with the first working mode; the processor is further configured to control the function to run in the second running mode by adopting: 
storing a call log in a second call log database associated with the second working mode; and the first call log database is different from the second call log database.  
Claim 11, Soliman as modified discloses the function controlling device according to claim 7, 
wherein the function comprises function switch setting (Soliman [0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321); 
the processor is further configured to control the function to run in the first running mode by adopting: 
acquiring a first function switch state recorded by the terminal (Soliman [0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321), and setting a switch state of a function switch in the first working mode to the first function switch state corresponding to the first working mode (Soliman [0060] The primary communication circuit 108 then switches from the network configured quasi-connected mode 312 to the lowered power mode 321); and 
the processor is further configured to control the function to run in the second running mode by adopting: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode (Soliman fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310).  
Claim 13, see claim 1 for the rejection, Soliman discloses (fig 7, storage device [0106] containing or carrying instruction(s)) a non-transitory computer-readable storage medium having stored thereon computer-executable instructions for execution by a processing circuit to implement steps of the function controlling method according to claim 1.  
Claim 16, see claim 4 for the rejection, Soliman as modified discloses the non-transitory computer-readable storage medium according to claim 13, wherein the function further comprises a call log storing function; the controlling the function to run in a first running mode comprises: 
storing a call log in a first call log database associated with the first working mode; 
the controlling the function to run in a second running mode comprises: 
storing a call log in a second call log database associated with the second working mode; and 
the first call log database is different from the second call log database.  
Claim 17, see claim 5 for the rejection, Soliman as modified discloses the non-transitory computer-readable storage medium according to claim 13, wherein the function further comprises function switch setting; the controlling the function to run in a first running mode comprises: 
acquiring a first function switch state recorded by the terminal, and setting a switch state of a function switch in the first working mode to 8the first function switch state corresponding to the first working mode; and 
the controlling the function to run in a second running mode comprises: 
acquiring a second function switch state recorded by the terminal, and setting a switch state of a function switch in the second working mode to the second function switch state corresponding to the second working mode.  
Claim 21, Soliman as modified discloses the method according to claim 1, 
wherein the function further comprises network connection channel setting (Soliman fig 3, first wireless link [0056] obtain one or more channel measurements reflecting the quality and/or characteristics (e.g., signal strength, interference, etc.) of the paging channel (and by implication the first wireless link)); 
the controlling the function to run in a first running mode (Soliman fig 3, [0056] At a given point of operation, the primary communication circuit 108 may be placed in a lowered power mode 306 (e.g., idle mode)) comprises: 
setting a first network connection channel, which is a network connection channel used by an application (Soliman [0036] an application in the client terminal may establish a communication session with a network entity over its primary communication circuit/interface) to access the network in the first working mode (Soliman fig 3, first wireless link [0056] obtain one or more channel measurements reflecting the quality and/or characteristics (e.g., signal strength, interference, etc.) of the paging channel (and by implication the first wireless link)); and 
the controlling the function to run in a second running mode (Soliman [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310) comprises: 
setting a second network connection channel, which is a network connection channel used by an application (Soliman [0036] an application in the client terminal may establish a communication session with a network entity over its primary communication circuit/interface) to access the network in the second working mode (Soliman fig 3, [0056] The primary communication circuit 108 may then change operating modes to a connected mode 310, which may include RRC state Cell_DCH, and eventually into a quasi-connected mode 312, such as RRC state Cell_FACH when instructed by the network).   
Claim 22, see claim 21 for the rejection, Soliman as modified discloses the function controlling device according to claim 7, 
wherein the function further comprises network connection channel setting; the processor is further configured to control the function to run in the first running mode by adopting: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the processor is further configured to control the function to run in the second running mode by adopting: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.  
Claim 23, see claim 21 for the rejection, Soliman as modified discloses the non-transitory computer-readable storage medium according to claim 13, 
wherein the function further comprises network connection channel setting; the controlling the function to run in a first running mode comprises: 
setting a first network connection channel, which is a network connection channel used by an application to access the network in the first working mode; and 
the controlling the function to run in a second running mode comprises: 
setting a second network connection channel, which is a network connection channel used by an application to access the network in the second working mode.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman et al., US 2012/0173901 and Kwon et al., US 2016/0105540 in view of Goodings et al., US 2002/0010007.
Claim 19, Soliman as modified discloses a mobile terminal configured to implement the method according to claim 1, 
the functions include at least one of short message storing (Kwon [0232] controlling data storage and access based on a device management attribute (security) in an electronic device. Furthermore, the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)), call log storing ([0232] controlling data storage and access based on a device management attribute (security) in an electronic device. Furthermore, the electronic device may store information (e.g., download data, a call log, an SMS message, an image, favorite uniform resource locator (URL), or the like)), function switch setting and network connection channel setting.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman invention with Kwon invention to include the claimed limitation(s) so as to allow the system to include separate storage areas in the device in order to store data according to different mode of the device. 
But does not explicitly disclose, 
comprising a liquid-crystal display (LCD) or an organic light-emitting diode (OLED) display touch screen, wherein the mobile terminal is configured to control the currently running function to run in the running mode corresponding to the working mode based on the current working mode of the terminal, and isolate the functions running between different working modes; and 
However, as Goodings discloses comprising a liquid-crystal display (LCD) or an organic light-emitting diode (OLED) display touch screen ([0024] a liquid crystal display (LCD) 62), wherein the mobile terminal is configured to control the currently running function to run in the running mode corresponding to the working mode based on the current working mode of the terminal ([0030]The application system can receive data as long as the edit view is not closed), and isolate the functions running between different working modes (fig 4, mode change detected).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Soliman and Kwon invention with Goodings invention to include the claimed limitation(s) so as to allow the system to include a display as a user interface in order to for the user to interact using different control functions and mode of the device. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20. (Previously presented) The mobile terminal according to claim 19, wherein the functions include network connection channel setting; 
the different working modes include a first workspace mode using a dedicated access point network (APN) and a second workspace using an Internet-type APN; 
the first workspace mode or the second workspace mode is identified with a user identification (UID); and 
9the dedicated APN and the Internet-type APN are isolated from each other in the first and second workspace modes and access separate databases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647